Citation Nr: 0945907	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 6, 
2006, for the grant of service connection for right hand 
osteoarthritis.

2.  Entitlement to an effective date prior to February 6, 
2006, for the grant of service connection for right shoulder 
acromioclavicular arthritis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In a September 2008 decision, the Board denied entitlement to 
an initial rating in excess of 10 percent for bilateral hand 
osteoarthritis; right and left scaphoid, trapezium, and 
trapezoid arthritis; bilateral shoulder acromioclavicular 
arthritis; and right and left foot hallux valgus.  The Board 
also denied service connection for degenerative arthritis of 
the upper and lower back and a compensable rating for 
rheumatoid arthritis.  Additionally, the September 2008 
decision denied effective dates prior to February 7, 2006, 
for the grant of service connection for right and left knee 
gonarthrosis; bilateral hand osteoarthritis; right and left 
scaphoid, trapezium, and trapezoid arthritis; bilateral 
shoulder acromioclavicular arthritis; and right and left foot 
hallux valgus.  

Thereafter, the Veteran appealed the Board's denial of his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2009, the Veteran and the Secretary 
of VA (the parties) filed a Joint Motion for Partial Remand 
(Joint Motion), which was granted by the Court in an Order 
issued later the same month.  The Joint Motion moved for the 
Court to vacate and remand the September 2008 Board decision 
to the extent that it denied an effective date prior to 
February 7, 2006, for the grant of service connection for 
osteoarthritis of the right wrist/hand and right shoulder.  
Relevant to the other issues denied in the September 2008 
Board decision, the Joint Motion noted that the Veteran 
specifically abandoned such claims.


FINDINGS OF FACT

1.  On July 21, 1992, VA received the Veteran's original 
claim of entitlement to service connection for 
osteoarthritis; at such time, there were diagnoses of right 
wrist and right shoulder osteoarthritis of record.

2.  In a November 1993 rating decision, the Veteran's claims 
of entitlement to service connection for right wrist and 
right shoulder osteoarthritis were deemed denied and, in 
December 1993, the Veteran entered a timely notice of 
disagreement as to such denial.  No statement of the case was 
issued. 

3.  The Veteran's July 21, 1992, claims for service 
connection for right wrist and right shoulder osteoarthritis 
were still pending at the time the February 2007 rating 
decision granted service connection for right hand 
osteoarthritis and right shoulder acromioclavicular 
arthritis.   


CONCLUSIONS OF LAW

1.  The requirements for an effective date of July 21, 1992, 
for the grant of service connection for right hand 
osteoarthritis have been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009). 

2.  The requirements for an effective date of July 21, 1992, 
for the grant of service connection for right shoulder 
acromioclavicular arthritis have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) on the 
claim for VA benefits.  

In the instant case, a February 2007 rating decision granted 
service connection for right hand osteoarthritis and right 
shoulder acromioclavicular arthritis, effective February 7, 
2006.  Following the issuance of the rating decision, the 
Veteran entered a notice of disagreement with respect to the 
propriety of the assigned effective dates.  

The Board observes that a claim for an earlier effective date 
for the award of service connection is a downstream issue 
from the original grant of such benefit.  See, e.g., Grantham 
v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has 
held that no VCAA notice is required for such downstream 
issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

In addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the Veteran's service connection 
claims were granted and effective dates were assigned in the 
February 2007 rating decision on appeal.  

As such, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Relevant to the duty to assist, the Board notes that 
pertinent lay and medical evidence was reviewed by the RO in 
connection with the adjudication of the Veteran's service 
connection claims.  As will be discussed below, the Board 
awards an earlier effective date of July 21, 1992, for the 
grant of service connection for right hand osteoarthritis and 
right shoulder acromioclavicular arthritis.  Insofar as an 
effective date prior to July 21, 1992, is denied herein, the 
Board finds that there is no outstanding information or 
evidence that would help substantiate the Veteran's claims.  
In this regard, as his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that 
would help substantiate the Veteran's claims.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

VA has satisfied its duty to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claims.


II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In April 1953, the Veteran's original claim for service 
connection for rheumatoid arthritis was received.  In a July 
1953 rating decision, service connection was granted for 
rheumatoid arthritis.  The grant of service connection was 
based on an in-service diagnosis of rheumatoid arthritis and 
a post-service diagnosis of rheumatoid arthritis on a June 
1953 VA examination.  There was no diagnosis of any other 
type of arthritis on that examination.  It was determined 
that the rheumatoid arthritis affected the right 
metatarsophalangeal joints, the left temporomandibular joint, 
the left shoulder, and the left tarsometatarsal and second 
through fifth metatarsophalangeal joints.  The Veteran was 
assigned a 50 percent rating based on the active nature and 
involvement of the disease process.  

In a March 1957 rating decision, the RO decreased the 
disability rating to 20 percent effective May 1957.  In a 
February 1959 rating decision, the disability rating for 
rheumatoid arthritis was reduced to noncompensable.  The 
noncompensable rating was based on medical evidence which 
showed that the rheumatoid arthritis was asymptomatic.  The 
Veteran was subsequently provided a Paragraph 29 rating based 
on a period of hospitalization commencing in December 1963.  
Thereafter, a 40 percent rating was assigned from February 
1964; a 20 percent rating was assigned from July 1967; and a 
noncompensable rating was assigned from July 1969.  

The first diagnoses of right wrist and right shoulder 
osteoarthritis were found in a March 1992 private treatment 
record.  In July 21, 1992, correspondence, the Veteran stated 
that he was suffering from both rheumatoid arthritis and 
osteoarthritis.  An August 1993 VA examination revealed 
diagnoses of degenerative joint disease of the right wrist 
and the right acromioclavicular joint.  

In a November 1993 rating decision, the RO determined that 
the diagnosed degenerative joint disease of the right wrist 
and right shoulder as well as traumatic arthritis of the 
right wrist and degenerative disc disease of the low back 
were not etiologically related to service-connected 
rheumatoid arthritis and also denied a compensable rating for 
rheumatoid arthritis.  However, the RO did not explicitly 
deny service connection for osteoarthritis as a separate 
disability.  In a December 1993 notice of disagreement, the 
Veteran argued that he should be granted a compensable 
evaluation for rheumatoid arthritis and service connection 
for all joints with arthritis.  

On February 7, 2006, VA received a communication in which the 
Veteran requested that his claim for arthritis be reopened 
because his condition was getting worse.  The Board notes 
that the Veteran was only service-connected for rheumatoid 
arthritis, right eye anterior uveitis, and bilateral hearing 
loss at that time.  

On July 12, 2006, VA received the Veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the hands, knees, shoulders, hips, and any other part of 
his body found to be arthritic.  In such document, he 
maintained that he was entitled to an effective date of April 
6, 1953, because VA should have pointed out what kind of 
arthritis he had at that time.  

In a February 2007 rating decision, service connection 
(separate and apart from the rheumatoid arthritis) was 
granted for, as relevant, bilateral shoulder 
acromioclavicular arthritis and bilateral hand 
osteoarthritis, effective February 7, 2006.  

Although the Veteran believes that April 6, 1953, should be 
the assigned effective date of service connection as such is 
the date VA received his original claim of entitlement to 
compensation benefits, his contention is without merit.  The 
Veteran specifically claimed service connection for 
rheumatoid arthritis at that time, which was subsequently 
granted in the July 1953 rating decision.  The Veteran 
expressed no intent to file a claim for any other type of 
arthritis at that time.  In this regard, the Board observes 
that the Court has held that, before an RO or the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See Brannon, supra.  

Moreover, the Court found that, while the Board must 
interpret the Veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
Veteran.  Rather, the appellant must have asserted the claim 
expressly or impliedly.  Id.  Therefore, as the Veteran did 
not identify a benefit other than entitlement to service 
connection for rheumatoid arthritis or express an intent to 
seek such additional benefit, the Board finds that the April 
1953 document is not a claim of entitlement to service 
connection for arthritis other than rheumatoid arthritis.

However, the Board notes that the July 21, 1992, 
correspondence may be considered a claim for osteoarthritis, 
separate from service-connected rheumatoid arthritis.  In 
such communication, the Veteran stated that he had two types 
of arthritis.  The Board finds that the Veteran indicated an 
intent to seek compensation for the "other" type of 
arthritis (in addition to the rheumatoid arthritis).  At the 
time VA received his claim, there were diagnoses of right 
wrist and right shoulder osteoarthritis of record, as 
evidenced by the March 1992 private treatment record.  The 
August 1993 VA examination confirmed such diagnoses.

In the November 1993 rating decision, the RO addressed the 
Veteran's statement in considering if his joints affected 
with osteoarthritis could be rated with his service-connected 
rheumatoid arthritis.  The RO determined that only the 
rheumatoid arthritis could be evaluated in determining the 
disability rating for rheumatoid arthritis.  Separate service 
connection was not explicitly considered nor was the Veteran 
notified that separate service connection was denied.  Thus, 
the claim of service connection for osteoarthritis was 
pending.  

However, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found where a Veteran files more 
than one claim with the RO at the same time, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
The proper remedy under such circumstances is to file a 
timely notice of disagreement.  

In the instant case, the Board finds that the Veteran's 
claims of entitlement to service connection for right wrist 
and right shoulder osteoarthritis were deemed denied in the 
November 1993 rating decision and, in December 1993, the 
Veteran entered a timely notice of disagreement as to such 
denial.  In this regard, the Board observes that the Veteran 
indicated in his December 1993 communication that he wanted 
service connection for all of his joints affected with 
arthritis.  Therefore, the Board finds that such statement 
constitutes a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  Thereafter, no statement of the case was issued.  

As the Veteran submitted a timely notice of disagreement as 
to the RO's November 1993 denial, the Board finds that the 
claims remained pending at the time the February 2007 rating 
decision granted service connection for right hand 
osteoarthritis and right shoulder acromioclavicular arthritis 
based on a December 2006 VA examination where the examiner 
determined that, as relevant, it was at least as likely as 
not the Veteran's service-incurred arthritic conditions and 
injuries resulted in the present bilateral wrist and hand 
arthritis and bilateral shoulder acromioclavicular arthritis.  
See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in an 
original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award).  

The Board notes that there have been a number of precedential 
decisions regarding the concept of equitable tolling in 
earlier effective date cases.  Some have reasoned that a 
prior decision never becomes final and binding (i.e., remains 
pending) where as here, the Veteran initiated a timely appeal 
but was not provided full procedural due process by providing 
him a statement of the case.  See Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (where appellant clearly stated 
disagreement with a rating decision and RO did not furnish a 
statement of the case, rating decision never became final); 
cf. Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) 
(finding that, where the appellant receives notice of a 
decision and a fair opportunity to appeal it, there is no 
basis to abate the finality of the decision).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process, even for years, if VA fails to act on 
it.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  

As such, the Veteran's July 21, 1992, claims remained pending 
at the time the February 2007 rating decision granted service 
connection for right hand osteoarthritis and right shoulder 
acromioclavicular arthritis.

Therefore, as the Veteran has been found to have right hand 
osteoarthritis and right shoulder acromioclavicular arthritis 
as a result of his military service as demonstrated by the 
medical evidence of record, and his claims have been pending 
since July 21, 1992, the Board finds that the correct 
effective date for the grant of service connection for such 
disabilities is the date his original claim was received by 
VA.  

Accordingly, an earlier effective date of July 21, 1992, is 
assigned for the grant of service connection for right hand 
osteoarthritis and right shoulder acromioclavicular 
arthritis.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



ORDER

An earlier effective date of July 21, 1992, is assigned for 
the grant of service connection for right hand 
osteoarthritis, subject to the laws and regulations governing 
the payment of monetary awards.

An earlier effective date of July 21, 1992, is assigned for 
the grant of service connection for right shoulder 
acromioclavicular arthritis, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


